CERTIFICATION OF ADOPTION OF RESOLUTIONS THE UNDERSIGNED HEREBY CERTIFIES individually and on behalf of the following Delaware statutory trusts and their constituent funds (the “Funds”): Vanguard Admiral Funds, a series fund consisting of: Vanguard S&P 500 Growth Index Fund Vanguard S&P Value Index Fund Vanguard S&P Mid-Cap 400 Growth Index Fund Vanguard S&P Mid-Cap 400 Index Fund Vanguard S&P Mid-Cap 400 Value Index Fund Vanguard S&P Small-Cap 600 Growth Index Fund Vanguard S&P Small-Cap 600 Index Fund Vanguard S&P Small-Cap 600 Value Index Fund Vanguard Treasury Money Market Fund Vanguard Bond Index Funds, a series fund consisting of: Vanguard Inflation-Protected Securities Fund Vanguard Intermediate-Term Bond Index Fund Vanguard Long-Term Bond Index Fund Vanguard Short-Term Bond Index Fund Vanguard Total Bond Market Index Fund Vanguard Total Bond Market II Index Fund Vanguard California Tax-Free Funds, a series fund consisting of: Vanguard California Intermediate-Term Tax-Exempt Fund Vanguard California Long-Term Tax-Exempt Fund Vanguard California Tax-Exempt Money Market Fund Vanguard Charlotte Funds, a series fund consisting of: Vanguard Total International Bond Index Fund Vanguard Chester Funds, a series fund consisting of: Vanguard Institutional Target Retirement Income Fund Vanguard Institutional Target Retirement 2010 Fund Vanguard Institutional Target Retirement 2015 Fund Vanguard Institutional Target Retirement 2020 Fund Vanguard Institutional Target Retirement 2025 Fund Vanguard Institutional Target Retirement 2030 Fund Vanguard Institutional Target Retirement 2035 Fund Vanguard Institutional Target Retirement 2040 Fund Vanguard Institutional Target Retirement 2045 Fund Vanguard Institutional Target Retirement 2050 Fund Vanguard Institutional Target Retirement 2055 Fund Vanguard Institutional Target Retirement 2060 Fund Vanguard PRIMECAP Fund Vanguard Target Retirement Income Fund Vanguard Target Retirement 2010 Fund Vanguard Target Retirement 2015 Fund Vanguard Target Retirement 2020 Fund Vanguard Target Retirement 2025 Fund Vanguard Target Retirement 2030 Fund Vanguard Target Retirement 2035 Fund Vanguard Target Retirement 2040 Fund Vanguard Target Retirement 2045 Fund Vanguard Target Retirement 2050 Fund Vanguard Target Retirement 2055 Fund Vanguard Target Retirement 2060 Fund Vanguard CMT Funds, a series fund consisting of: Vanguard Market Liquidity Fund Vanguard Municipal Cash Management Fund Vanguard Convertible Securities Fund Vanguard Explorer Fund Vanguard Fenway Funds, a series fund consisting of: Vanguard Equity Income Fund Vanguard PRIMECAP Core Fund Vanguard Fixed Income Securities Funds, a series fund consisting of: Vanguard GNMA Fund Vanguard High-Yield Corporate Fund Vanguard Intermediate-Term Investment-Grade Fund Vanguard Intermediate-Term Treasury Fund Vanguard Long-Term Investment-Grade Fund Vanguard Long-Term Treasury Fund Vanguard Short-Term Federal Fund Vanguard Short-Term Investment-Grade Fund Vanguard Short-Term Treasury Fund Vanguard Ultra-Short-Term Bond Fund Vanguard Horizon Funds, a series fund consisting of: Vanguard Capital Opportunity Fund Vanguard Global Equity Fund Vanguard Strategic Equity Fund Vanguard Strategic Small-Cap Equity Fund Vanguard Index Funds, a series fund consisting of: Vanguard 500 Index Fund Vanguard Extended Market Index Fund Vanguard Growth Index Fund Vanguard Large-Cap Index Fund Vanguard Mid-Cap Growth Index Fund Vanguard Mid-Cap Index Fund Vanguard Mid-Cap Value Index Fund Vanguard Small-Cap Growth Index Fund Vanguard Small-Cap Index Fund Vanguard Small-Cap Value Index Fund Vanguard Total Stock Market Index Fund Vanguard Value Index Fund Vanguard Institutional Index Funds, a series fund consisting of: Vanguard Institutional Index Fund Vanguard Institutional Total Stock Market Index Fund Vanguard International Equity Index Funds, a series fund consisting of: Vanguard Emerging Markets Stock Index Fund Vanguard European Stock Index Fund Vanguard FTSE All-World Ex-US Index Fund Vanguard FTSE All-World Ex-US Small-Cap Index Fund Vanguard Global ex-U.S. Real Estate Index Fund Vanguard Pacific Stock Index Fund Vanguard Total World Stock Index Fund Vanguard Malvern Funds, a series fund consisting of: Vanguard Capital Value Fund Vanguard Core Bond Fund Vanguard Emerging Markets Bond Fund Vanguard Institutional Intermediate-Term Bond Fund Vanguard Institutional Short-Term Bond Fund 2 Vanguard Short-Term Inflation-Protected Securities Index Fund Vanguard U.S. Value Fund Vanguard Massachusetts Tax-Exempt Funds, a series fund consisting of: Vanguard Massachusetts Tax-Exempt Fund Vanguard Money Market Reserves, a series fund consisting of: Vanguard Federal Money Market Fund Vanguard Prime Money Market Fund Vanguard Montgomery Funds, a series fund consisting of: Vanguard Market Neutral Fund Vanguard Morgan Growth Fund Vanguard Municipal Bond Funds, a series fund consisting of: Vanguard High-Yield Tax-Exempt Fund Vanguard Intermediate-Term Tax-Exempt Fund Vanguard Limited-Term Tax-Exempt Fund Vanguard Long-Term Tax Exempt Fund Vanguard Short-Term Tax-Exempt Fund Vanguard Tax-Exempt Money Market Fund Vanguard Tax-Exempt Bond Index Fund Vanguard New Jersey Tax-Free Funds, a series fund consisting of: Vanguard New Jersey Long-Term Tax-Exempt Fund Vanguard New Jersey Tax-Exempt Money Market Fund Vanguard New York Tax-Free Funds, a series fund consisting of: Vanguard New York Long-Term Tax-Exempt Fund Vanguard New York Tax-Exempt Money Market Fund Vanguard Ohio Tax-Free Funds, a series fund consisting of: Vanguard Ohio Long-Term Tax-Exempt Fund Vanguard Ohio Tax-Exempt Money Market Fund Vanguard Pennsylvania Tax-Free Funds, a series fund consisting of: Vanguard Pennsylvania Long-Term Tax-Exempt Fund Vanguard Pennsylvania Tax-Exempt Money Market Fund Vanguard Quantitative Funds, a series fund consisting of: Vanguard Growth and Income Fund Vanguard Structured Broad Market Fund Vanguard Structured Large-Cap Equity Fund Vanguard Scottsdale Funds, a series fund consisting of: Vanguard Explorer Value Fund Vanguard Intermediate-Term Corporate Bond Index Fund Vanguard Intermediate-Term Government Bond Index Fund Vanguard Long-Term Corporate Bond Index fund Vanguard Long-Term Government Bond Index Fund Vanguard Mortgage-Backed Securities Index Fund Vanguard Russell 1000 Growth Index Fund Vanguard Russell 1000 Index Fund Vanguard Russell 1000 Value Index Fund Vanguard Russell 2000 Growth Index Fund Vanguard Russell 2000 Index Fund Vanguard Russell 2000 Value Index Fund Vanguard Russell 3000 Index Fund Vanguard Short-Term Corporate Bond Index Fund Vanguard Short-Term Government Bond Index Fund Vanguard Specialized Funds, a series fund consisting of: Vanguard Dividend Appreciation Index Fund Vanguard Dividend Growth Fund Vanguard Energy Fund Vanguard Health Care Fund Vanguard Precious Metals and Mining Fund 3 Vanguard REIT Index Fund Vanguard STAR Funds, a series fund consisting of: Vanguard LifeStrategy Conservative Growth Fund Vanguard LifeStrategy Growth Fund Vanguard LifeStrategy Income Fund Vanguard LifeStrategy Moderate Growth Fund Vanguard STAR Fund Vanguard Total International Stock Index Fund Vanguard Tax-Managed Funds, a series fund consisting of: Vanguard Developed Markets Index Fund Vanguard Tax-Managed Balanced Fund Vanguard Tax-Managed Capital Appreciation Fund Vanguard Tax-Managed Small-Cap Fund Vanguard Trustees’ Equity Fund, a series fund consisting of: Vanguard Alternative Strategies Fund Vanguard Diversified Equity Fund Vanguard Emerging Markets Select Stock Fund Vanguard International Value Fund Vanguard Valley Forge Funds, a series fund consisting of: Vanguard Balanced Index Fund Vanguard Managed Payout Fund Vanguard Variable Insurance Funds, a series fund consisting of: Vanguard Balanced Portfolio Vanguard Capital Growth Portfolio Vanguard Conservative Allocation Portfolio Vanguard Diversified Value Portfolio Vanguard Equity Income Portfolio Vanguard Equity Index Portfolio Vanguard Growth Portfolio Vanguard High Yield Bond Portfolio Vanguard International Portfolio Vanguard Mid-Cap Index Portfolio Vanguard Moderate Allocation Portfolio Vanguard Money Market Portfolio Vanguard REIT Index Portfolio Vanguard Short-Term Investment-Grade Portfolio Vanguard Small Company Growth Portfolio Vanguard Total Bond Market Index Portfolio Vanguard Total Stock Market Index Portfolio Vanguard Wellesley Income Fund Vanguard Wellington Fund Vanguard Whitehall Funds, a series fund consisting of: Vanguard Emerging Markets Government Bond Index Fund Vanguard Global Minimum Volatility Fund Vanguard High Dividend Yield Index Fund Vanguard International Dividend Appreciation Index Fund Vanguard International Explorer Fund Vanguard International High Dividend Yield Index Fund Vanguard Mid-Cap Growth Fund Vanguard Selected Value Fund 4 Vanguard Windsor Funds, a series fund consisting of: Vanguard Windsor Fund Vanguard Windsor II Fund Vanguard World Fund, a series fund consisting of: Vanguard Consumer Discretionary Index Fund Vanguard Consumer Staples Index Fund Vanguard Energy Index Fund Vanguard Extended Duration Treasury Index Fund Vanguard FTSE Social Index Fund Vanguard Financials Index Fund Vanguard Health Care Index Fund Vanguard Industrials Index Fund Vanguard Information Technology Index Fund Vanguard International Growth Fund Vanguard Materials Index Fund Vanguard Mega Cap Growth Index Fund Vanguard Mega Cap Index Fund Vanguard Mega Cap Value Index Fund Vanguard Telecommunication Services Index Fund Vanguard U.S. Growth Fund Vanguard Utilities Index Fund that I am the duly elected and qualified Assistant Secretary of each of the Funds, and that set forth below is a true and correct copy of resolutions duly adopted by a majority of the Trustees who are not interested persons of the Funds at meetings of the Board of Trustees of each of the Funds duly held on July 21 & 22, 2016, and that such resolutions have not been amended or rescinded and are now in full force and effect: Vanguard Funds Board RESOLVED, that the form and amount of the joint insured fidelity bond maintained with ICI Mutual Insurance Company in the aggregate amount of $400 million covering the Vanguard Funds (“Funds”), The Vanguard Group, Inc (“Vanguard”), and Vanguard Marketing Corporation, for the 12-month period ending July 31, 2017, is approved by the Boards, including a majority of the Trustees of the Fund Board that are not interested persons of any Fund (“Independent Trustees”) as that term is defined in the Investment Company Act of 1940, as amended (“1940 Act”), in substantially the form presented at the meeting with such changes as counsel deems necessary or appropriate; FURTHER RESOLVED, that the officers of the Funds, the Chief Financial Officer of Vanguard, and the Chief Financial Officer’s representatives in Vanguard’s Corporate Financial Services Department are authorized and directed to execute such other documents and take such other action as may be deemed necessary or appropriate to effect the intent of the foregoing resolution and maintain the Funds’ fidelity bond including, but not limited to, making further changes to the recovery allocation agreement (the “Agreement”) on behalf of the Funds. IN WITNESS WHEREOF, I have executed this Certification as of this 19th day of August, 2016. /s/ Laura J. Merianos Assistant Secretary Laura J. Merianos 5
